Citation Nr: 0735862	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a disability claimed as 
residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In an October 2006 decision, the Board denied the veteran's 
claim for an initial rating in excess of 50 percent for post-
traumatic stress disorder.  At that time, the Board remanded 
his claim for service connection for a disability claimed as 
residuals of asbestos exposure to the RO via the Appeals 
Management Center (AMC) for issuance of a statement of the 
case (SOC).  The SOC was issued November 2006 and, in 
February 2007, the Board received the veteran's substantive 
appeal.  At that time, he indicated that he wished to testify 
at a hearing in Washington, D.C., before a Veterans Law Judge 
but, in a July 2007 written statement, the veteran said he 
did not wish to testify at a hearing.  As such, the Board is 
of the opinion that all due process requirements were met 
regarding the veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the earlier Board decision, appellant was 
represented by the Military Order of the Purple Heart.  It 
appears that the 2006 decision has been appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In that appeal, appellant is apparently represented by the 
attorney listed on the title page of this document.

Correspondence on file with regard to the instant claim lead 
to some confusion as to whether the appellant was being 
represented in this decision by the attorney or the service 
organization.  Clarification from the appellant reveals that 
the attorney listed on the title page is representing him in 
this appeal before the Board.  This was determined once the 
claims file had been forwarded to the Board.

The statement of the case in this case and all arguments on 
appellant's behalf have been from the service organization.  
There is evidence on file that appellant's attorney was to be 
provided with a copy of the claims file in regard to the 
appeal to the Court.  She has not, however, been afforded any 
opportunity to review the statement of the case on the 
instant issue, nor has she had any opportunity to make a 
presentation on the appellant's behalf and have that 
presentation initially considered by the RO.  For due process 
purposes, such opportunity should be afforded before the 
Board enters an appellant decision on this issue.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should provide the appellant's 
attorney with a statement of the case on 
the instant issue.  She should then be 
afforded a reasonable opportunity to 
respond thereto, and make any evidentiary 
submission or argument deemed appropriate.  
As necessary she should be provided with 
an opportunity to review the claims file 
prior to making any argument.  The matter 
should then be reviewed by the RO, 
readjudication undertaken as needed, and 
due process followed according to 
appropriate procedures.  The matter should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



